Citation Nr: 1451527	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  14-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied the Veteran's claim.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for "anxiety disorder with panic attacks" specifically, the Board notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders, including both adjustment disorder and anxiety disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for any acquired psychiatric disorder.  See Clemons, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

At the outset, the Board notes the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran has contended that he has an acquired psychiatric disorder as a result of his time on active duty, or alternately that his psychiatric disorder has been caused or aggravated by his service-connected disabilities.  

Regarding diagnosis of the Veteran's claimed acquired psychiatric disorder, the Board acknowledges at the outset that review of the claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related," or involved in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri, and are therefore largely unavailable.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, his June 1956 separation report of medical examination, which is of record, reflects that his psychiatric system was found to be normal at that time.  He underwent VA examination for unrelated claims in August 1989; at that time, he reported feeling anxious and depressed, but no diagnosis was assigned.  Post-service treatment records reflect that the Veteran was seen as early as August 2011 for psychiatric complaints; at that time, he was diagnosed with anxiety disorder which was noted to have begun approximately 30 years prior, when he underwent open-heart surgery.  Subsequent VA treatment records reflect similar findings. 

The Veteran has provided multiple statements to VA in support of his claim.  In an October 2011 statement, he reported that he was first diagnosed with anxiety in service in approximately 1954 and that he has continued to have symptoms of anxiety from that time to the present.  In particular, the Veteran reported that his symptoms began or worsened following an in-service tonsillectomy, which he reported began before the aesthetic took effect, causing him pain and fear.  The Veteran's wife submitted a statement in June 2011 in which she reported that she had known the Veteran since he was in service and noticed that his anxiety symptoms began while he was on active duty.  She also reported that he had first been treated in the 1970s or 1980s by VA providers for his psychiatric complaints.  

At the outset, the Board notes that the record indicates that the Veteran has received treatment for his psychiatric disorder from facilities associated with the VA Palo Alto Health Care System.  Records present in the file are dated from October 2008 to April 2014.  However, the Veteran's wife stated in a June 2011 letter that the Veteran initially sought psychiatric treatment at that facility in the 1970s or 1980s; the Veteran also stated in his June 2014 VA Form 9 that he has continued to seek psychiatric treatment there since the most recent April 2014 treatment records.  VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2014).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, the AOJ must attempt to obtain any examination or treatment records at any time from January 1970 to October 2008 and from April 2014 to the present from the VA Palo Alto Health Care System.  The AOJ must further request that the facility provide a negative response if no such records are available.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran must be afforded VA examination in order to obtain current diagnoses based on both an examination and a thorough review of the claims file.  Specifically, the Veteran must be afforded a full psychiatric evaluation in order to determine the current diagnosis or diagnoses of any acquired psychiatric disorder found to be present.  The examiner must provide a medical nexus opinion with respect to any identified psychiatric disorder found to be present and must include a well-reasoned medical opinion addressing the onset of any diagnosed psychiatric disorder and the medical probabilities that any such disability is related to the Veteran's time in service, particularly in light of his contentions regarding his 1954 in-service diagnosis of anxiety following medical procedures he underwent while on active duty.  In addition, the VA examiner must offer a well-reasoned opinion as to whether the Veteran's service-connected tonsillectomy, residuals of right inguinal hernia repair, or residuals of right fifth toe fracture have caused any diagnosed psychiatric disorder-or, if not the cause, whether his service-connected disabilities have made any such psychiatric disability worse.  Allen, supra.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate the claim on appeal for service connection on both a direct and secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

2.  The AOJ must obtain from the Palo Alto VA facility any and all available medical records pertaining to the Veteran's examination or treatment at any time from January 1970 to October 2008 and from April 2014 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file. 

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).

The examiner must review the claims file, examine the Veteran, and provide diagnoses for each psychiatric disorder the Veteran currently experiences.  For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder began during service or is otherwise attributable to the Veteran's period of service.  The examiner must further offer an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected disabilities, which include tonsillectomy, residuals of right inguinal hernia repair, and residuals of right fifth toe fracture. (If the Veteran is found to have any psychiatric disability that is aggravated by any service-connected disabilities, the examiner must also quantify the approximate degree of aggravation.)

The examiner must review the Veteran's claims file, to include a copy of this remand and any evidence obtained pursuant to the development directed herein.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  The examiner must specifically discuss the Veteran's contentions regarding continuity of symptomatology, including his allegation that he was first diagnosed with anxiety in 1954 while still in service, in the context of any negative opinion.

4.  The adjudicator must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



